Exhibit 10.10

 

LOGO [g635170exe_pg001a.jpg]    2014 Management Incentive Program

 

Purpose

The purpose of the Endurance International Group Holdings, Inc. (the “Company”)
Management Incentive Program is to share the success of the company on a
quarterly basis. This document describes guidelines and administration.

In general, incentive plans can be described as a process for establishing a
pool of value to be distributed to employees coupled with a process for
determining who is eligible to receive a distribution and how the pool will be
allocated between eligible employees.

Eligibility

Eligibility is determined by role and level within the organization; generally
Director-level (SM) and above Exempt professionals. Eligible employees are
notified in writing. Employees must be hired within the first two months of the
quarter to be eligible for that quarter’s bonus. To receive payment, an employee
must be actively working for the Company at the time payment is made and in good
standing. Any Employee eligible to participate in any other discretionary
incentive plan including without limitation a sales commission plan is
ineligible.

Participation Level

Individual target bonus percentage is determined by Organization Level.

Eligible Earnings

Eligible earnings include payments made during the quarter of regular earnings
excluding payments for overtime, bonuses and other special or incentive
payments.

Quarterly Bonus Pool Determination

Bonus pool funding is dependent upon reaching Revenue growth and EBITDA targets
set by management. A minimum threshold must be achieved by the Company before
any bonus will be paid. At the end of the month following the end of a quarter,
a Company Achievement Factor is determined based upon performance results
provided by the Finance group.

The Company Achievement Factor is based on the Company’s performance, and is
weighted 60% on Revenue growth and 40% on EBITDA performance. EBITDA and Revenue
minimum performance threshold is set at 90%. The plan can pay out if one target
is hit but not the other. Achievement of 100% EBITDA and 100% revenue
performance will equate to 100% funding of the bonus pool. Plan performance is
capped at 100% for the first three quarters of the year. Fourth quarter payments
will not be capped and may include an annual adjustment.

 

LOGO [g635170exe_pg001b.jpg]

Example: 92.3% Achievement g 70.7% Payout Factor



--------------------------------------------------------------------------------

Calculation Guidelines

In addition to the corporate goals set by management, the bonus calculation is
dependent upon individual performance as determined by direct manager.

 

Target bonus payment is the product of eligible earnings * target % * Company
Achievement Factor. Actual bonus payment is determined by management and will be
adjusted based on individual performance.

Rating

  Individual Performance Multiplier

Star Performer

  100% ++

On Track

  100%

Developing Performer

  < 100%

Off Track

  0%; i.e., not bonus eligible

 

 

Example

 

Eligible Earnings:

   $25,000

Target %:

   10% or $2,500

Achievement Factor:

   70.7% or $1,768

Individual Performance adjustment:

   110% or $1,944

Final Bonus Payment

   $1,944

Payment Timing

Payments are made via payroll in the following quarter after earnings are
released. All payments and program funding are at Board discretion.

 

   2    MIP